DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending and are examined herein on the merits for patentability.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meade et al. (US 7,354,568).
Meade discloses MRI agents comprising a paramagnetic metal ion bound to a complex. The complex comprises a chelator and a blocking moiety in at least a first coordination sites of said metal ion. The blocking moiety is covalently attached to the chelator, and capable of interacting with a target substance such that the exchange of water in at least said first coordination site in the metal ion complex is altered.

FIG. 3 depicts a representative synthesis of Do3a-hydroxyethyl-beta-galactose, which has a single galactose moiety attached to the DOTA ring.

    PNG
    media_image1.png
    273
    499
    media_image1.png
    Greyscale

The blocking moieties are chosen and designed using a variety of parameters.  For example, the galactose-DOTA structure of Example 1 gives roughly a 20% increase in the signal in the presence of galactosidase, thus indicating that the galactose blocking moiety is in equilibrium between blocking or occupying the coordination site and rotating free in solution.
Example 1 describes synthesis of a Galactose-DOTA Derivative.  The effect of the enzymatic cleavage of the galactopyranose on the T1 of the complex was assessed using NMR spectroscopy. The molar quantity related to these T1 values is the relaxivity, R. R values at 500 MHz were determined for the complex plus galactose (1800 mM s-1) and minus galactose (2400 mM s-1) and compared to that of the related species -1). The difference in observed relaxivity parallels the results obtained from the T1 measurements for complexes. The increase in water exchange, demonstrated in the spectrofluorometry experiments, suggested that the T1 of a solution of the agent should decrease upon enzymatic processing. A 20% difference between the measured T1 values in the presence and absence of beta-galactosidase confirmed this prediction. The complex exposed to beta-galactosidase at two different concentrations showed identical and significant decreases in the solution T1. A 20% change in observed T1 accompanies cleavage of the galactopyranose from the complex, consistent with the change in measured hydration number, q, obtained from fluorescence measurements. Control solutions of the complex together with heat inactivated enzyme show no decrease; in fact, the T1 appeared to increase slightly. MRI microscopy was used to examine if the observed difference in T1 between the complex in the presence and absence of the galactose would be sufficient to serve as a MRI contrast agent. Images obtained using a standard inversion recovery sequence revealed that the T1 change generated by enzymatic processing could be visualized in a MR image (FIG. 9). The complex was placed in 1.5-1.8 mm capillary tubes, either with or without beta-galactosidase. The images displayed in FIG. 9 show that the T1 mediated contrast was altered by the action of beta-galactosidase, yielding the expected increase in the image contrast.
MRI detection of gene expression is taught in Example 6, including detecting beta-galactosidase expression.
Accordingly, the gadolinium chelate corresponds to the MRI contrast agent of the instant claims, beta-galactose corresponds to a blocking substrate cleavable by a target 
With regard to claim 6, the complexes and metal ion complexes of the invention may further comprise one or more targeting moieties (column 29).
With regard to claim 7, pharmaceutical compositions comprising pharmaceutically acceptable salts of the contrast agents can also be prepared (column 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (US 7,354,568) in view of Alauddin et al. (Nuclear Medicine and Biology, 2003, 30, p. 261–265).
Meade teaches gadolinium chelate-blocking agent contrast agents for MRI detection of gene expression, such as visualization of changes in lacZ gene expression, as set forth above.  
Meade does not specifically teach monitoring gene therapy.
Alauddin teaches that recently a new approach for obtaining high resolution in vivo images of gene expression using magnetic resonance imaging (MRI) has been reported. MRI contrast agents were developed in which the access of water to the first coordination sphere of a chelated paramagnetic ion is blocked with a galactopyranose residue that can be cleaved by beta-galactosidase, the product of a common marker gene. Following cleavage, the block is removed and the agent becomes “active”. Unlike existing contrast agents that are constitutively active providing bright signal wherever they are present, this new class of agents is MRI “dark” until cleaved by a target enzyme. The contrast agent, 1-[2-(beta-galactopyranosyloxy)propyl]-4,7,10-tris(carboxymethyl)-1,4,7,10-tetraazacyclododec-ane) gadolinium(III) complex, abbreviated as EgadMe (Fig. 1), is sensitive to the enzyme beta-galactosidase (beta-gal), which can cleave the EgadMe at the beta-galactoside bond and opens access of water to the gadolinium ion. Beta-Galactosidase is encoded by the gene lacZ, a common marker for gene expression. This represents a significant advance for the study of gene activity by allowing localization of gene expression in living systems. It has been reported that the asialoglycoprotein receptor can be targeted easily by 
We have successfully radiolabeled an MRI contrast agent1-[2-(beta-galactopyra-nosyloxy)propyl]-4,7,10-tris (caroboxy-methyl)-1,4,7,10-tetraazacyclododecane with 111In in high yields. Both in vitro and in vivo results suggest that this compound is specifically taken up through the asialoglycoprotein receptor. A gadolinium complex of this compound is likely to bind with asialoglycoprotein receptor in the similar fashion prior to activation by beta-gal. These results demonstrate that the galactopyranose moiety acts not only as a blocking group shielding Gd from water, but also as a targeting group, directing the complex to specific tissues. This study shows promise for the development of similar agents that could be targeted to specific tissues through uniquely expressed receptors that are naturally present or introduced through processes such as gene therapy (page 265).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform gene therapy prior to imaging with the complexes taught by Meade when the teaching of Meade is taken in view of Alauddin.  Each of Meade and Alauddin are directed to MRI imaging of gene expression using an MRI contrast agent activated by enzymatic cleavage of a blocking agent.  One would have been motivated to perform gene therapy prior to imaging, with a reasonable expectation of success, because Alauddin teaches agents could be targeted to specific tissues through uniquely expressed receptors that are naturally present or introduced through processes such as 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618